Citation Nr: 1143757	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disorder (COPD) and emphysema, to include as to due to in-service exposure to asbestos and/or Agent Orange. 

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of broken ribs, as a result of treatment at a Department of Veterans Affairs medical facility in December 1999. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to April 1985. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims currently on appeal.

In a March 2008 letter, the Veteran appears to raise a claim for an increased rating for his service-connected spine disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have any current residuals of broken ribs due to treatment at a VA medical facility. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of broken ribs, as a result of treatment at a Department of Veterans Affairs medical facility in December 1999, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2007, prior to the October 2007 rating decision,  the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination for his claim.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined the opportunity to present personal testimony in his case.  Therefore, the duties to notify and assist have been met.   

Analysis

The veteran asserts that he is entitled to disability compensation pursuant to 38 U.S.C.A. § 1151 for residuals of rib fractures as a result of treatment for his back in December 1999. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a) . 

For claims, as here, filed on or after October 1, 1997, the veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The Veteran filed his claim in November 2006. 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 ).  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran contends that he suffers from residuals of broken ribs due to treatment for his spine in December 1999.  However, there is no evidence in the claims folder that he currently manifests any residuals of broken ribs, or has had such at any time since he filed his claim for compensation.  Notably, he was afforded an examination in September 2007 specifically to determine the current nature of his claim.  Upon evaluation of the Veteran, the VA examiner determined that there was no evidence to support a current right rib condition.  Radiological studies of the right ribs demonstrated no evidence of rib fracture.  Additionally, there was no indication anywhere in the examination report of residuals of fractures involving the left ribs. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the competent medical evidence of record does not indicate residuals of broken ribs at any time during the appeal period (as noted above, the Veteran filed his claim of entitlement to service connection in November 2006).   Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The Board notes that in December 2000, radiological studies were done following a fall and which showed some equivocal irregularity to the anterior aspects of some ribs but no fractures were definitely identified.  However, this record was dated six years prior to the Veteran's filing his current claim and clearly shows that the Veteran sought treatment at that time following a fall and not in connection with his treatment from VA.  Crucially, the Veteran does not have a current diagnosis of any type of residuals of broken ribs.  Thus, the claim must be denied on the basis of no current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the diagnosis of broken ribs is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis regarding broken ribs.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced (i.e. pain), he is not competent to diagnosis broken ribs, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303   (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the September 2007 VA examiner's findings as it was rendered after an evaluation, by a licensed physician who undertook radiographic studies.  See 38 C.F.R. § 3.159 (a)(1).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of broken ribs, as a result of treatment at a Department of Veterans Affairs medical facility in December 1999 is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran essentially contends that he has a lung disorder, to include COPD and emphysema, to include as a result of exposure to asbestos and/or Agent Orange in service.  The Board observes that the Veteran's military occupational specialties included 'engine man,' a position in which it is highly probable that he was exposed to asbestos.  

He was afforded an examination in September 2007 for which the examiner indicated he had reviewed the claims folder in conjunction with evaluation of the Veteran.  The examiner noted diagnoses of mild obstructive pulmonary disease, dyspnea on exertion out of proportion to mild COPD, moderate diffusion defect of unknown etiology, normal exercise oximetry, and a 20 year smoking history.  In addressing the inquiries of whether the Veteran's current breathing condition was related to asbestos exposure or aggravated by a service-connected disability to include a back disability, the examiner indicated that that he could not resolve this issue without resort to mere speculation and the only rationale he gave was medical records.  In this regard, the examiner indicated that in reaching his conclusion he had reviewed VA and other records, but not service treatment records or private treatment records.  

The Board finds that this opinion is insufficient.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record.  In this case, the Board finds that the VA examiner did not adequately explain the basis for his opinion that he could not offer an opinion without resort to speculation.  Consequently, the Board finds that another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his lung disability.  All indicated studies, tests and evaluations deemed necessary should be performed.  The claims folder, including service treatment records and private and VA records must be reviewed in conjunction with the examination, and the examiner should state on the examination report that review of the claims folder was accomplished. 

With respect to each lung disability identified, the VA examiner should render an opinion as to:

a)  whether there is a 50 percent probability or greater that such disability is etiologically related to the Veteran's period of service, to include exposure to asbestos and/or Agent Orange therein.  

b)  whether there is a 50 percent probability or greater that such disability is etiologically related to any service-connected disability, to include but not limited to his service-connected degenerative disk disease and degenerative joint disease of the thoracic and lumbar spine.   

If the examiner determines that any of the Veteran's lung disabilities are aggravated by the any of the service-connected disabilities, the examiner should report the baseline level of severity of the nonservice-connected lung disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected lung disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310 (2011).  

The rationale for any opinion expressed should be provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why the requested opinion could not be rendered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed lung disabilities.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Prior to affording the Veteran an examination, the RO or AMC should inform the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, and after undertaking any other developmental action deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.  After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


